86 S.E.2d 76 (1955)
241 N.C. 572
STATE
v.
Carl BANKS.
No. 74.
Supreme Court of North Carolina.
March 2, 1955.
Harry McMullan, Atty. Gen., and Ralph Moody, Asst. Atty. Gen., for the State.
Henry C. Fisher, Asheville, for defendant, appellant.
PER CURIAM.
"The superior court has no jurisdiction to try an accused for a specific misdemeanor on the warrant of an inferior court unless he is first tried and convicted for such misdemeanor in the inferior court and appeals to the superior court from sentence pronounced against him by the inferior court on his conviction for such misdemeanor. State v. Thomas, 236 N.C. 454, 73 S.E.2d 283." State v. Hall, 240 N.C. 109, 81 S.E.2d 189, 191.
*77 "The record fails to disclose jurisdiction in the court below. State v. Patterson, 222 N.C. 179, 22 S.E.2d 267. As that court was without jurisdiction in so far as this record discloses, we have none. State v. Jones, 227 N.C. 94, 40 S.E.2d 700. Therefore, the appeal must be dismissed on authority of State v. Patterson, supra." State v. Morris, 235 N.C. 393, 70 S.E.2d 23.
For such failure of this record to show jurisdiction, the appeal must be dismissed. Rule 19(1), Rules of Practice in the Supreme Court, 221 N.C. 544, 553.
Appeal dismissed.